THE prifoner had, together with two other perfons, been 1 > & r * conviffed of a confpiracy at the laft oyer and terminer for the Clty an<* county of New-York, but had not furrendcred to his bail in time to receive fentence : he afterwards came in, and was novv brought up, on his own petition, to. have judgment pronounced; the public proiecutor appeared, but the record of *73the conviction not being made up and brought into court, the bench faid they had nothing before them on which to proceed 5 and therefore admitted him to bail.